Citation Nr: 0928328	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  03-11 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic acquired psychiatric disorder and if so, entitlement 
to service connection for the same.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a right ankle strain, and if so, entitlement to 
service connection for the same.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from March 1974 to June 
1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied entitlement to the 
benefits currently sought on appeal.

This appeal was subject to prior remands by the Board in 
September 2006 and July 2008 to ensure compliance with due 
process requirements.  

The Board notes that the instant appeal pertains to an 
acquired psychiatric disorder other than posttraumatic stress 
disorder (PTSD), as a separate claim for PTSD was previously 
adjudicated by the Board in July 2008.  

The Veteran was scheduled for a videoconference hearing 
before the Board in May 2005; however, he failed to appear 
for the scheduled hearing.  Under the applicable regulation, 
if an appellant fails to appear for a scheduled hearing and a 
request for postponement has not been received and granted, 
the case will be processed as though the request for a 
hearing had been withdrawn.  38 C.F.R. § 20.702(d) (2008).  
Accordingly, this Veteran's request for a hearing is 
considered withdrawn.

The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for residuals of a right ankle strain is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The last final (unappealed) disallowance of the Veteran's 
claim for service connection for a chronic acquired 
psychiatric disorder was by rating decision issued in 
February 1998.

2.  The February 1998 rating decision denied the claim based 
upon the absence of new and material evidence, specifically, 
the absence of evidence showing that an acquired psychiatric 
condition was incurred in or aggravated by active military 
service.    

3.  Evidence presented since the February 1998 denial bears 
directly and substantially upon the specific matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim. 

4.  The record reflects that the Veteran is diagnosed with 
schizoaffective disorder which is medically found to be 
related to his military service.  


CONCLUSIONS OF LAW

1.  The February 1998 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.160, 20.302, 20.1103 
(1997).  

2.  The evidence added to the record since February 1998 is 
new and material; the claim of service connection for an 
acquired psychiatric disorder is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  Resolving any reasonable doubt in the Veteran's favor, a 
schizoaffective disorder was incurred or aggravated in the 
Veteran's active duty service, or it may be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board notes that VA has a duty 
to notify and assist the Veteran under 38 U.S.C.A. § 5103 
(West 2002 & Supp. 2009) and 38 C.F.R. § 3.159 (2008).  With 
respect to the new and material evidence portion of the 
decision, the Veteran has not received proper notice.  See, 
e.g., Kent v. Nicholson, 20 Vet. App. 1 (2006).  However, as 
will be discussed fully below, the Board finds that new and 
material evidence has been submitted sufficient to reopen the 
claim and ultimately to grant service connection for 
schizoaffective disorder, which entails a full grant of the 
benefit sought.  As such, a full discussion of whether VA met 
these duties is not needed as no prejudice can flow to the 
Veteran from any notice or assistance error.  It is important 
to note, however, that the Veteran was notified of the 
process by which initial disability ratings and effective 
dates are established in correspondence in November 2006 and 
August 2008.  

New and Material Evidence

A review of the record reveals that the Veteran's claim for 
service connection for an acquired psychiatric disorder, 
claimed as emotional, psychological, or mental illness, was 
originally denied by a September 1988 rating decision.  The 
Veteran perfected an appeal of this decision, and the Board 
affirmed the denial in November 1989 finding that the Veteran 
had not demonstrated that he experienced neurosis or 
psychosis with origins during his brief period of active 
service.  The Veteran sought to reopen the claim in October 
1996.  VA afforded the Veteran a new mental disorders 
examination, but the RO declined to reopen the claim by 
rating decision issued in February 1998, finding that the new 
evidence would not change the prior denial because it did not 
show in-service incurrence or aggravation of an acquired 
psychiatric condition, nor any compensable manifestation 
within an applicable presumptive period.  The Veteran did not 
appeal this decision and it became final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.160, 20.302, 20.1103 
(1997).  

Once a decision becomes final, new and material evidence is 
required to reopen the claim which was denied.  38 U.S.C.A. 
§ 5108 provides that "if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."

The Board acknowledges that the implementing regulation that 
defines the characteristics of new and material evidence for 
VA purposes has changed since the Veteran's current 
application to reopen this claim for service connection was 
received in September 2000.  The more recent standard for new 
and material evidence, however, applies only to claims 
submitted on or after August 29, 2001.  66 Fed. Reg. 45620 
(2001).  Thus, the pre-2001 standard will be applied to the 
facts of this case.  

For claims submitted prior to August 29, 2001, as here, the 
definition of new and material evidence is as follows:  "New 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(2001).  

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).

Since the last final disallowance of this claim in February 
1998, numerous VA and private psychiatric treatment records 
have been submitted or obtained.  These records include a 
January 2004 opinion letter by a Vet Center therapist which 
states that the Veteran reported treatment for schizophrenia 
since the time of his military discharge.  The opining 
therapist also attributed a large portion of the Veteran's 
psychological symptomatology to incidents of personal assault 
claimed to have occurred during the Veteran's brief period of 
active duty service during basic training in 1974.  VA 
opinion letter, January 2004; see also PTSD questionnaires, 
June 2003, May 2001, & November 2000 (describing in-service 
incidents of personal assault).  

This evidence is new in that it has not previously been 
considered by agency decision makers.  The January 2004 
opinion, in particular, is also material as it describes 
treatment since discharge from military service for 
schizophrenia, a condition subject to presumptive service 
connection.  38 C.F.R. 
§§ 3.309, 3.384 (2008).   This opinion letter, taken in 
conjunction with the remainder of the psychiatric treatment 
records within the claims file, also establishes a causal 
link between the Veteran's psychological symptomatology and 
his military service.  Presuming the credibility of the new 
evidence for the limited purpose of determining its 
materiality, this evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim 
.  38 C.F.R. § 3.156(a) (2001); Justus v. Principi, 3 Vet. 
App. 510, 512 (1992).  New and material evidence having been 
submitted, the claim for service connection for an acquired 
psychiatric disorder is reopened.

The Board acknowledges that the AOJ has not fully weighed the 
merits of the psychological treatment evidence upon which the 
claim is reopened.  See Supplemental statements of the case, 
May 2009 & June 2007; see also Bernard v. Brown, 4 Vet. 
App. 384 (1993).  However, as the Board finds below that a 
full grant of the benefit sought is warranted, there can be 
no prejudice to the Veteran for the Board to render a 
decision on the merits here.  

Service Connection

The Veteran seeks service connection for a chronic acquired 
psychiatric disorder which he contends initially manifested 
in service.  In order to establish direct service connection, 
three elements must be established.  There must be medical 
evidence of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  38 C.F.R. § 3.303 (2008); Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).  
Additionally, the nexus requirement may be satisfied by 
evidence that certain chronic diseases subject to presumptive 
service connection, including any psychosis, manifested 
itself to a compensable degree within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2008); see also 38 C.F.R. 
§ 3.384 (defining psychosis for VA purposes as including 
schizoaffective disorder and schizophrenia).

In this case, the evidence of record establishes that the 
Veteran has a currently diagnosed chronic acquired 
psychiatric disability.  Specifically, the most recent VA 
treatment records associated with the claims file indicate 
that in January 2008 the Veteran sought treatment at a VA 
outpatient clinic and reported that he had recently been 
discharged from a local psychiatric hospital.  The attending 
physician at the clinic assessed a schizoaffective disorder 
and recommended the Veteran continue with his established 
regimen.  VA treatment record, January 2008.  Previous 
psychiatric treatment records also consistently reflect a 
diagnosis of schizoaffective disorder.  See, e.g., VA 
psychotherapy note, November 2006; Private hospital discharge 
summary, May 2006; VA hospital discharge summary, September 
2000; but see VA examination, September 1997 (diagnosing 
schizophrenia, paranoid type).  

The Board also finds that the record contains sufficient 
medical evidence of a causal relationship between this 
Veteran's military service and his current psychiatric 
symptomatology.  Specifically, a January 2004 opinion letter 
by a Vet Center therapist chronicles this Veteran's 
psychiatric symptoms, to include anxiety, sleep problems, 
severe depression, intrusive thoughts, and emotional 
numbness, and relates these symptoms, at least in part, to 
in-service sexual trauma as reported by the Veteran.  In 
addition, a September 1997 VA examination report states "In 
retrospect, it seems that the patient developed a psychotic 
process either while in or very shortly after his service 
experience.  This was much exacerbated by the harassment he 
suffered while in the service."  The Board finds that these 
opinions constitute sufficient medical evidence of a causal 
nexus to military service. 

The Board acknowledges that there is no apparent medical 
evidence of a psychiatric disability diagnosed in service.  
The service treatment records associated with the claims file 
are largely illegible, but appear to pertain generally to 
orthopedic complaints.  Nonetheless, the Veteran provides lay 
statements regarding particular traumatizing incidents which 
he reports occurred during his basic training.  In this 
regard, the Board notes that the Veteran is competent to 
provide such testimony as it is limited to matters that the 
witness has actually observed or experienced, and is within 
the realm of his personal knowledge.  See Layno v. Brown, 6 
Vet. App. 465, 467-69 (1994).  The Board also finds this 
Veteran's testimony to be credible as it is facially 
plausible and particularly consistent over the course of the 
appeal.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), 
aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

In sum, the Veteran credibly describes traumatizing events 
during his military service.  He is currently diagnosed with 
schizoaffective disorder, and there is probative medical 
evidence of record that establishes a causal link between his 
current psychiatric symptoms and the in-service events 
described by the Veteran.  
Therefore, resolving any reasonable doubt in favor of the 
Veteran, service connection for a chronic acquired 
psychiatric disorder, specifically schizoaffective disorder, 
is warranted.  38 C.F.R. §§  3.102, 3.303 (2008).  As the 
Board concludes that service connection is warranted on a 
direct basis, it is not necessary to address any additional 
theory of entitlement to service connection, such as on a 
presumptive basis.   


ORDER

Service connection for schizoaffective disorder is granted.  



REMAND

A review of the record reveals that additional notification 
is required before the issue of whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for residuals of a right ankle strain 
is ready for final adjudication.  See 38 C.F.R. § 19.9 
(2008).  Although the Board sincerely regrets the additional 
delay, it is necessary to ensure that there is a complete 
record upon which to decide the Veteran's claim so that he is 
afforded every possible consideration.

In July 2008 and September 2006 the Board previously remanded 
this claim for the purpose of providing the Veteran with 
adequate notice of the information and evidence required to 
reopen a finally adjudicated claim under the prevailing 
regulations and case law.  The July 2008 remand specifically 
indicated that  attempted notification in November 2006 
failed, in part because this correspondence provided the 
incorrect standard for new and material evidence (i.e. the 
post-August 2001 standard, where the earlier standard is 
applicable in this case).  A VA Remand and Rating Development 
Team sent the Veteran an additional notification letter in 
August 2008, but unfortunately reiterated the prior mistake 
in providing the incorrect standard for new and material 
evidence.  

As a remand by the Board confers on the claimant, as a matter 
of law, the right to compliance with the remand orders, the 
Veteran must be afforded the proper legal notice as 
requested.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he must 
submit, or ask VA to obtain on his 
behalf, new and material evidence in 
order to reopen his claim for service 
connection for residuals of a right 
ankle sprain.  Provide the Veteran with 
a description of what evidence would be 
necessary to substantiate the element 
or elements that were found 
insufficient in the previous denial.  

In particular, this notice must also 
include the proper standard for new and 
material evidence (pre-August 2001) as 
follows:

"New and material evidence means 
evidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it 
must be considered in order to fairly 
decide the merits of the claim."

2.  Thereafter, readjudicate the issue 
on appeal.  If the determination 
remains unfavorable to the Veteran, he 
and his representative must be 
furnished a Supplemental Statement of 
the Case which addresses all evidence 
associated with the claims file since 
the last Statement of the Case.  The 
Veteran and his representative must be 
afforded the applicable time period in 
which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


